                                   Case 1:10-cv-00052-TJA Document 51                               Filed 08/16/21          Page 1 of 6
                                                                       AMENDED STATUS REPORT 8/15/2021
                                                                       CASES ASSIGNED TO JUDGE AQUILINO


August 2021 STATUS REPORT ON PENDING GDLSK CASES ASSIGNED TO JUDGE AQUILINO: A draft of the schedule of case status reports was provided to each Government attorney
assigned to the identified cases prior to filing for review and comment. The contents of the schedule, as filed, has been approved by Government counsel. When the declared
status of a case is not wholly within the plaintiff’s control (e.g., “stipulations are being contemplated,” “proposed stipulations are being prepared”, etc.), the Government accepts
such statements but cannot confirm their accuracy.



                                                                              No. of
     PLAINTIFF                  CIT No.                 ISSUE                                                               STATUS AS OF 8/15/2019
                                                                             ENTRIES
ALPINESTARS S.P.A.             08‐00367           Value ‐ First Sale            12              Stipulation under review at DOJ in case 11‐00007. The valuation issue is the same.

ALPINESTARS S.P.A.             08‐00407           Value ‐ First Sale            11              Stipulation under review at DOJ in case 11‐00007. The valuation issue is the same.
                                                  Value ‐ First Sale
ALPINESTARS S.P.A.             08‐00408                                         1               Stipulation under review at DOJ in case 11‐00007. The valuation issue is the same.
                                                Classification ‐ gloves
ALPINESTARS S.P.A.             09‐00074           Value ‐ First Sale            3               Stipulation under review at DOJ in case 11‐00007. The valuation issue is the same.

ALPINESTARS S.P.A.             09‐00075           Value ‐ First Sale            4               Stipulation under review at DOJ in case 11‐00007. The valuation issue is the same.

ALPINESTARS S.P.A.             09‐00076           Value ‐ First Sale            6               Stipulation under review at DOJ in case 11‐00007. The valuation issue is the same.

ALPINESTARS S.P.A.             09‐00077           Value ‐ First Sale            20              Stipulation under review at DOJ in case 11‐00007. The valuation issue is the same.

ALPINESTARS S.P.A.             09‐00107           Value ‐ First Sale            1               Stipulation under review at DOJ in case 11‐00007. The valuation issue is the same.
                                                  Value ‐ First Sale
ALPINESTARS S.P.A.             09‐00112                                         2               Stipulation under review at DOJ in case 11‐00007. The valuation issue is the same.
                                               Classification ‐ gloves
                                                  Value ‐ First Sale
ALPINESTARS S.P.A.             09‐00113                                         4               Stipulation under review at DOJ in case 11‐00007. The valuation issue is the same.
                                               Classification ‐ jackets
ALPINESTARS S.P.A.             09‐00114           Value ‐ First Sale            5               Stipulation under review at DOJ in case 11‐00007. The valuation issue is the same.

ALPINESTARS S.P.A.             09‐00115           Value ‐ First Sale            15              Stipulation under review at DOJ in case 11‐00007. The valuation issue is the same.

ALPINESTARS S.P.A.             09‐00131           Value ‐ First Sale            19              Stipulation under review at DOJ in case 11‐00007. The valuation issue is the same.

ALPINESTARS S.P.A.             09‐00147           Value ‐ First Sale            10              Stipulation under review at DOJ in case 11‐00007. The valuation issue is the same.

ALPINESTARS S.P.A.             09‐00176           Value ‐ First Sale            4               Stipulation under review at DOJ in case 11‐00007. The valuation issue is the same.

ALPINESTARS S.P.A.             09‐00178           Value ‐ First Sale            17              Stipulation under review at DOJ in case 11‐00007. The valuation issue is the same.

ALPINESTARS S.P.A.             09‐00179           Value ‐ First Sale            5               Stipulation under review at DOJ in case 11‐00007. The valuation issue is the same.

                                                                                                                                                                           10140108_V3
                                                                                                                                                                          3018‐0490001
                                                                                       1 of 5                                                                               August 2021
                        Case 1:10-cv-00052-TJA Document 51                            Filed 08/16/21          Page 2 of 6
                                                         AMENDED STATUS REPORT 8/15/2021
                                                         CASES ASSIGNED TO JUDGE AQUILINO

                                                                No. of
    PLAINTIFF        CIT No.            ISSUE                                                                 STATUS AS OF 8/15/2019
                                                               ENTRIES
ALPINESTARS S.P.A.   09‐00319     Value ‐ First Sale             14               Stipulation under review at DOJ in case 11‐00007. The valuation issue is the same.

ALPINESTARS S.P.A.   09‐00320     Value ‐ First Sale              5               Stipulation under review at DOJ in case 11‐00007. The valuation issue is the same.

ALPINESTARS S.P.A.   09‐00321     Value ‐ First Sale              2               Stipulation under review at DOJ in case 11‐00007. The valuation issue is the same.
                                  Value ‐ First Sale
ALPINESTARS S.P.A.   09‐00322                                     1               Stipulation under review at DOJ in case 11‐00007. The valuation issue is the same.
                                Classification ‐ gloves
ALPINESTARS S.P.A.   09‐00388     Value ‐ First Sale              6               Stipulation under review at DOJ in case 11‐00007. The valuation issue is the same.

ALPINESTARS S.P.A.   09‐00389     Value ‐ First Sale             12               Stipulation under review at DOJ in case 11‐00007. The valuation issue is the same.
                                  Value ‐ First sale
ALPINESTARS S.P.A.   09‐00393                                     2               Stipulation under review at DOJ in case 11‐00007. The valuation issue is the same.
                                Classification ‐ pants
ALPINESTARS S.P.A.   09‐00417     Value ‐ First Sale              3               Stipulation under review at DOJ in case 11‐00007. The valuation issue is the same.

ALPINESTARS S.P.A.   09‐00418     Value ‐ First Sale              2               Stipulation under review at DOJ in case 11‐00007. The valuation issue is the same.

ALPINESTARS S.P.A.   09‐00512     Value ‐ First Sale              5               Stipulation under review at DOJ in case 11‐00007. The valuation issue is the same.

ALPINESTARS S.P.A.   09‐00513     Value ‐ First Sale              2               Stipulation under review at DOJ in case 11‐00007. The valuation issue is the same.
                                  Value ‐ First Sale;
ALPINESTARS S.P.A.   09‐00517                                     1               Stipulation under review at DOJ in case 11‐00007. The valuation issue is the same.
                                Classification ‐ gloves
ALPINESTARS S.P.A.   10‐00005     Value ‐ First Sale              6               Stipulation under review at DOJ in case 11‐00007. The valuation issue is the same.

ALPINESTARS S.P.A.   10‐00006     Value ‐ First Sale              8               Stipulation under review at DOJ in case 11‐00007. The valuation issue is the same.

ALPINESTARS S.P.A.   10‐00008     Value ‐ First Sale              1               Stipulation under review at DOJ in case 11‐00007. The valuation issue is the same.
                                  Value ‐ First sale
ALPINESTARS S.P.A.   10‐00009                                     1               Stipulation under review at DOJ in case 11‐00007. The valuation issue is the same.
                                Classification ‐ pants
ALPINESTARS S.P.A.   10‐00024     Value ‐ First Sale              8               Stipulation under review at DOJ in case 11‐00007. The valuation issue is the same.

ALPINESTARS S.P.A.   10‐00025     Value ‐ First Sale              3               Stipulation under review at DOJ in case 11‐00007. The valuation issue is the same.
                                  Value ‐ First Sale;
ALPINESTARS S.P.A.   10‐00027                                     2               Stipulation under review at DOJ in case 11‐00007. The valuation issue is the same.
                                Classification ‐ gloves
ALPINESTARS S.P.A.   10‐00028     Value ‐ First Sale              6               Stipulation under review at DOJ in case 11‐00007. The valuation issue is the same.


                                                                                                                                                             10140108_V3
                                                                                                                                                            3018‐0490001
                                                                         2 of 5                                                                               August 2021
                                     Case 1:10-cv-00052-TJA Document 51                             Filed 08/16/21           Page 3 of 6
                                                                       AMENDED STATUS REPORT 8/15/2021
                                                                       CASES ASSIGNED TO JUDGE AQUILINO

                                                                              No. of
          PLAINTIFF               CIT No.             ISSUE                                                                  STATUS AS OF 8/15/2019
                                                                             ENTRIES
                                                Value ‐ First Sale;
     ALPINESTARS S.P.A.           10‐00078                                      1               Stipulation under review at DOJ in case 11‐00007. The valuation issue is the same.
                                              Classification ‐ gloves
                                                Value ‐ First Sale;
     ALPINESTARS S.P.A.           10‐00079                                      1               Stipulation under review at DOJ in case 11‐00007. The valuation issue is the same.
                                              Classification ‐ gloves
     ALPINESTARS S.P.A.           10‐00080      Value ‐ First Sale             17               Stipulation under review at DOJ in case 11‐00007. The valuation issue is the same.


                                                                                            Stipulation sent to DOJ on 5/31/2011. Most recent supplemental information provided to
     ALPINESTARS S.P.A.           11‐00007      Value ‐ First Sale              6
                                                                                                                                DOJ on 3/31/21.

                                               Classification ‐ Beta
                                                                                            Stipulation sent to DOJ 7/21/16. On 5/04/2020, DOJ requested additional information from
DSM Food Specialties USA, Inc.    05‐00043     Carotene in 30% oil              1
                                                                                                the plaintiff concerning the product imported. The case is still under review at DOJ.
                                                   suspension
                                                                                              Classification issue is identical to that in case 09‐00003, for which issue is joined and a
                                                                                            scheduling order in place. Plaintiff has proposed resolution of all cases related to case 09‐
DSM Nutritional Products, Inc.    10‐00268     ROVIMIX B2 80‐SD                 6
                                                                                            00003, and a proposed stipulation of judgment in case 10‐00268 was submitted to DOJ on
                                                                                                                                       1/15/2021.
                                                                                              Classification issue is identical to that in case 09‐00003, for which issue is joined and a
                                                                                            scheduling order in place. Plaintiff has proposed resolution of all cases related to case 09‐
DSM Nutritional Products, Inc.    11‐00059     ROVIMIX B2 80‐SD                 8
                                                                                            00003, and a proposed stipulation of judgment in case 10‐00268 was submitted to DOJ on
                                                                                                                                       1/15/2021.
                                                                                              Classification issue is identical to that in case 09‐00003, for which issue is joined and a
                                                                                            scheduling order in place. Plaintiff has proposed resolution of all cases related to case 09‐
DSM Nutritional Products, Inc.    11‐00287     ROVIMIX B2 80‐SD                22
                                                                                            00003, and a proposed stipulation of judgment in case 11‐00287 was submitted to DOJ on
                                                                                                                                       1/15/2021.
                                             Classification ‐ Shelf Bra                      Stipulation sent to DOJ June 15, 2017. Plaintiff is working with DOJ to resolve a samples
         Express Inc.             05‐00500                                     62
                                                        Tops                                                                               issue.
                                             Classification ‐ Shelf Bra                      Stipulation sent to DOJ June 15, 2017. Plaintiff is working with DOJ to resolve a samples
         Express LLC              02‐00822                                     41
                                                        Tops                                                                               issue.
                                             Classification ‐ Shelf Bra                      Stipulation sent to DOJ June 15, 2017. Plaintiff is working with DOJ to resolve a samples
         Express, Inc.            06‐00001                                     51
                                                        Tops                                                                               issue.
                                             Classification ‐ Shelf Bra                      Stipulation sent to DOJ June 15, 2017. Plaintiff is working with DOJ to resolve a samples
         Express, Inc.            06‐00197                                     54
                                                        Tops                                               issue. Plaintiff is working with DOJ to resolve a samples issue.
Intimate Brands Inc. Victoria's              Classification ‐ Shelf Bra
                                  02‐00225                                     187                                     Stipulation sent to DOJ April 19, 2017
       Secret Catalog                                   Tops
                                             Classification ‐ Shelf Bra
    Lerner New York, Inc.         05‐00185                                     12                                     Stipulation sent to DOJ June 15, 2017.
                                                        Tops
                                             Classification ‐ Shelf Bra
    Lerner New York, Inc.         05‐00412                                      6                                     Stipulation sent to DOJ June 15, 2017.
                                                        Tops
                                             Classification ‐ Shelf Bra
    Lerner New York, Inc.         07‐00006                                     70                                     Stipulation sent to DOJ June 15, 2017.
                                                        Tops
                                                                                                                                                                             10140108_V3
                                                                                                                                                                            3018‐0490001
                                                                                       3 of 5                                                                                 August 2021
                            Case 1:10-cv-00052-TJA Document 51                       Filed 08/16/21    Page 4 of 6
                                                            AMENDED STATUS REPORT 8/15/2021
                                                            CASES ASSIGNED TO JUDGE AQUILINO

                                                                   No. of
      PLAINTIFF          CIT No.             ISSUE                                                     STATUS AS OF 8/15/2019
                                                                  ENTRIES
                                    Classification ‐ Shelf Bra
Lerner New York, Inc.    08‐00188                                   122                          Stipulation sent to DOJ June 15, 2017.
                                               Tops
                                    Classification ‐ Shelf Bra
Lerner New York, Inc.    08‐00418                                   118                          Stipulation sent to DOJ June 15, 2017.
                                               Tops
                                    Classification ‐ Shelf Bra
Lerner New York, Inc.    10‐00052                                   24                           Stipulation sent to DOJ June 15, 2017.
                                               Tops
                                    Classification ‐ Shelf Bra
Lerner New York, Inc.    11‐00056                                   72                           Stipulation sent to DOJ June 15, 2017.
                                               Tops
                                    Classification ‐ Shelf Bra
 Mast Industries, Inc.   01‐00859                                   10                           Stipulation sent to DOJ June 15, 2017.
                                               Tops
                                    Classification ‐ Shelf Bra
 Mast Industries, Inc.   02‐00198                                   38                           Stipulation sent to DOJ June 15, 2017.
                                               Tops
                                    Classification ‐ Shelf Bra
 Mast Industries, Inc.   02‐00199                                   93                           Stipulation sent to DOJ June 15, 2017.
                                               Tops
                                    Classification ‐ Shelf Bra
 Mast Industries, Inc.   02‐00200                                   13                           Stipulation sent to DOJ June 15, 2017.
                                               Tops
                                    Classification ‐ Shelf Bra
 Mast Industries, Inc.   03‐00428                                   21                           Stipulation sent to DOJ June 15, 2017.
                                               Tops
                                    Classification ‐ Shelf Bra
 Mast Industries, Inc.   03‐00714                                   12                           Stipulation sent to DOJ June 15, 2017.
                                               Tops
                                    Classification ‐ Shelf Bra
 Mast Industries, Inc.   03‐00879                                   62                           Stipulation sent to DOJ June 15, 2017.
                                               Tops
                                    Classification ‐ Shelf Bra
 Mast Industries, Inc.   04‐00274                                   113                          Stipulation sent to DOJ June 15, 2017.
                                               Tops
                                    Classification ‐ Shelf Bra
 Mast Industries, Inc.   05‐00025                                   25                           Stipulation sent to DOJ June 15, 2017.
                                               Tops
                                    Classification ‐ Shelf Bra
 Mast Industries, Inc.   07‐00112                                   66                           Stipulation sent to DOJ June 15, 2017.
                                               Tops
                                    Classification ‐ Shelf Bra
 Mast Industries, Inc.   07‐00159                                   39                           Stipulation sent to DOJ June 15, 2017.
                                               Tops
                                    Classification ‐ Shelf Bra
 Mast Industries, Inc.   10‐00053                                    4                           Stipulation sent to DOJ June 15, 2017.
                                               Tops
                                    Classification ‐ Shelf Bra
 Mast Industries, Inc.   10‐00227                                   46                           Stipulation sent to DOJ June 15, 2017.
                                               Tops
MAST INDUSTRIES, INC.    11‐00024           SHELF BRA               107                          Stipulation sent to DOJ June 15, 2017.
                                    Classification ‐ Shelf Bra
    One Step Up          05‐00014                                   93                            Stipulation sent to DOJ 6/08/2016
                                               Tops
                                    Classification ‐ Shelf Bra
    One Step Up          05‐00376                                   32                            Stipulation sent to DOJ 6/08/2016
                                               Tops
                                    Classification ‐ Shelf Bra
    One Step Up          05‐00557                                   20                            Stipulation sent to DOJ 6/08/2016
                                               Tops
                                                                                                                                           10140108_V3
                                                                                                                                          3018‐0490001
                                                                            4 of 5                                                          August 2021
                                Case 1:10-cv-00052-TJA Document 51                           Filed 08/16/21           Page 5 of 6
                                                                AMENDED STATUS REPORT 8/15/2021
                                                                CASES ASSIGNED TO JUDGE AQUILINO

                                                                       No. of
        PLAINTIFF            CIT No.             ISSUE                                                               STATUS AS OF 8/15/2019
                                                                      ENTRIES
                                        Classification ‐ Shelf Bra
       One Step Up           06‐00060                                    6                                       Stipulation sent to DOJ 6/08/2016
                                                   Tops
                                        Classification ‐ Shelf Bra
       One Step Up           06‐00226                                    5                                       Stipulation sent to DOJ 6/08/2016
                                                   Tops
                                        Classification ‐ Shelf Bra
         Saramax             00‐00539                                    4                                        Stipulation sent to DOJ 5/8/2017
                                                   Tops
                                        Classification ‐ Shelf Bra
Saramax Apparel Group Ltd.   03‐00897                                    2                                        Stipulation sent to DOJ 5/8/2017
                                                   Tops
                                        Classification ‐ Shelf Bra
Saramax Apparel Group Ltd.   04‐00395                                   19                                        Stipulation sent to DOJ 5/8/2017
                                                   Tops
                                        Classification ‐ Shelf Bra
     Victoria's Secret       05‐00413                                   103                 Stipulation sent to DOJ 4/18/2017; Plaintiff is revising stip. per DOJ request
                                                   Tops
                                        Classification ‐ Shelf Bra
  Victoria's Secret Direct   04‐00275                                   17                                       Stipulation sent to DOJ 4/18/2017
                                                   Tops
                                        Classification ‐ Shelf Bra
  Victoria's Secret Direct   04‐00566                                   87                                       Stipulation sent to DOJ 4/18/2017
                                                   Tops
                                        Classification ‐ Shelf Bra
  Victoria's Secret Direct   05‐00186                                   59                  Stipulation sent to DOJ 4/18/2017; Plaintiff is revising stip. per DOJ request
                                                   Tops
                                        Classification ‐ Shelf Bra
  Victoria's Secret Direct   05‐00559                                   25                                       Stipulation sent to DOJ 4/18/2017
                                                   Tops
                                        Classification ‐ Shelf Bra
  Victoria's Secret Direct   06‐00062                                   42                                       Stipulation sent to DOJ 4/18/2017
                                                   Tops
                                        Classification ‐ Shelf Bra
  Victoria's Secret Direct   06‐00261                                   189                                      Stipulation sent to DOJ 4/18/2017
                                                   Tops
                                        Classification ‐ Shelf Bra
  Victoria's Secret Direct   07‐00007                                   158                                      Stipulation sent to DOJ 4/18/2017
                                                   Tops
                                        Classification ‐ Shelf Bra
  Victoria's Secret Direct   07‐00205                                   65                                       Stipulation sent to DOJ 4/18/2017
                                                   Tops
                                        Classification ‐ Shelf Bra
  Victoria's Secret Direct   07‐00414                                   183                                      Stipulation sent to DOJ 4/18/2017
                                                   Tops
                                        Classification ‐ Shelf Bra
  Victoria's Secret Direct   08‐00132                                   47                                       Stipulation sent to DOJ 4/18/2017
                                                   Tops
                                        Classification ‐ Shelf Bra
  Victoria's Secret Direct   08‐00310                                   136                                      Stipulation sent to DOJ 4/18/2017
                                                   Tops
                                        Classification ‐ Shelf Bra
  Victoria's Secret Direct   09‐00111                                    6                                       Stipulation sent to DOJ 4/18/2017
                                                   Tops
                                        Classification ‐ Shelf Bra
  Victoria's Secret Direct   09‐00145                                    8                                       Stipulation sent to DOJ 4/18/2017
                                                   Tops
                                                                                     Stipulation sent to DOJ 10/15/2015. Supplemental information provided 5/10/2017. DOJ
                                         Classification ‐ Digital
     VIEWTECH INC.           08‐00250                                    8           notified plaintiff's counsel on 1/20/2020 that the government's position is forthcoming but
                                           Satellite receivers
                                                                                                                    has not yet proivided an update.
                                                                                                                                                                      10140108_V3
                                                                                                                                                                     3018‐0490001
                                                                                5 of 5                                                                                 August 2021
                   Case 1:10-cv-00052-TJA Document 51                           Filed 08/16/21           Page 6 of 6
                                                   AMENDED STATUS REPORT 8/15/2021
                                                   CASES ASSIGNED TO JUDGE AQUILINO

                                                          No. of
  PLAINTIFF     CIT No.              ISSUE                                                              STATUS AS OF 8/15/2019
                                                         ENTRIES
                                                                        Stipulation sent to DOJ 10/15/2015. Supplemental information provided 5/10/2017. DOJ
                            Classification ‐ Digital
VIEWTECH INC.   08‐00252                                    6           notified plaintiff's counsel on 1/20/2020 that the government's position is forthcoming but
                              Satellite receivers
                                                                                                       has not yet proivided an update.
                                                                        Stipulation sent to DOJ 10/15/2015. Supplemental information provided 5/10/2017. DOJ
                            Classification ‐ Digital
VIEWTECH INC.   08‐00253                                   43           notified plaintiff's counsel on 1/20/2020 that the government's position is forthcoming but
                              Satellite receivers
                                                                                                       has not yet proivided an update.
                                                                        Stipulation sent to DOJ 10/15/2015. Supplemental information provided 5/10/2017. DOJ
                            Classification ‐ Digital
VIEWTECH INC.   08‐00254                                    2           notified plaintiff's counsel on 1/20/2020 that the government's position is forthcoming but
                              Satellite receivers
                                                                                                       has not yet proivided an update.
                                                                        Stipulation sent to DOJ 10/15/2015. Supplemental information provided 5/10/2017. DOJ
                            Classification ‐ Digital
VIEWTECH INC.   09‐00116                                    5           notified plaintiff's counsel on 1/20/2020 that the government's position is forthcoming but
                              Satellite receivers
                                                                                                       has not yet proivided an update.
                                                                        Stipulation sent to DOJ 10/15/2015. Supplemental information provided 5/10/2017. DOJ
                            Classification ‐ Digital
VIEWTECH INC.   09‐00146                                   38           notified plaintiff's counsel on 1/20/2020 that the government's position is forthcoming but
                              Satellite receivers
                                                                                                       has not yet proivided an update.
                                                                        Stipulation sent to DOJ 10/15/2015. Supplemental information provided 5/10/2017. DOJ
                            Classification ‐ Digital
VIEWTECH INC.   09‐00173                                   85           notified plaintiff's counsel on 1/20/2020 that the government's position is forthcoming but
                              Satellite receivers
                                                                                                       has not yet proivided an update.
                                                                        Stipulation sent to DOJ 10/15/2015. Supplemental information provided 5/10/2017. DOJ
                            Classification ‐ Digital
VIEWTECH INC.   09‐00419                                   55           notified plaintiff's counsel on 1/20/2020 that the government's position is forthcoming but
                              Satellite receivers
                                                                                                       has not yet proivided an update.
                                                                        Stipulation sent to DOJ 10/15/2015. Supplemental information provided 5/10/2017. DOJ
                            Classification ‐ Digital
VIEWTECH INC.   10‐00112                                    9           notified plaintiff's counsel on 1/20/2020 that the government's position is forthcoming but
                              Satellite receivers
                                                                                                       has not yet proivided an update.
                                                                        Stipulation sent to DOJ 10/15/2015. Supplemental information provided 5/10/2017. DOJ
VIEWTECH INC.   11‐00008   Digital Satellite receivers     44           notified plaintiff's counsel on 1/20/2020 that the government's position is forthcoming but
                                                                                                       has not yet proivided an update.




                                                                                                                                                       10140108_V3
                                                                                                                                                      3018‐0490001
                                                                   6 of 5                                                                               August 2021
